This action for real estate broker’s commission was tried without a jury and a verdict directed in favor of plaintiff on which judgment was entered. The appeal is from an order granting defendant’s motion to Vacate the judgment and for a new trial, and bringing up for review an order denying plaintiff’s motion for leave to reargue de novo the motion granting a new trial. Orders unanimously affirmed, with costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.